DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 12-20 in the reply filed on 12 March 2021 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 March 2021.
Claims 12-20 are the current claims hereby under examination.
Priority
In regards to KR10-2018-0086167:
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
In regards to KR10-2019-0088490:
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 22Jul2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0088490 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the surfaces of the microneedles" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as there are different surfaces that make up a microneedle. This claim needs to be amended to state, --…a plurality of surfaces of the microneedles…-- or -…surfaces of the microneedles…-- or –…multiple surfaces of the microneedle…-- 
Claim 14 is indefinite as it is unclear if “the conductive metal” is referring to the conductive metal substrate of claim 12 or the conductive metal that plates the microneedles of claim 13.
Regarding claim18, the phrase "may" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 18 recites the limitation "the reactive portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to one reactive 
Claim 19 recites the limitation "the reactive portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to one reactive portion or the multiple reactive portions as mentioned in claim 12. This claim should be amended to read --…the reactive portions…--
Claim 20 is indefinite as it is unclear what the method of measuring an electrical signal consists of. Claim 20 just states there is a method for measuring an electrical signal but doesn’t recite a method.
Claim 20 recites the limitation "the two-electrode or three-electrode microneedle electrode sensor according to claim 17" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim as neither claim 17 nor any of its base claims recite a two or three electrode microneedle sensor. This limitation will be interpreted as “the microneedle electrode sensor according to claim 17”.
Claims 14-20 incorporate the indefinite subject matter of claim 13 therein, and are rejected under U.S.C. 112(b).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 substitutes the glucose oxidation catalyst for a silver chloride to form a reference el  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pushpala (US 20170095652 A1 - cited by Applicant).
Because claim 19 replaces the glucose oxidation catalyst limitation of claim 12 with silver chloride, claim 12 is being interpreted such that the reactive portions are coated with silver chloride.
Regarding claims 12 and 19, Pushpala teaches a microneedle electrode sensor for nonenzymatic monitoring of blood sugar (Paragraph [0020], lines 1-5 and lines 37-40), the sensor comprising: a conductive metal substrate (Paragraph [0027], lines 22-25 and Fig. 2E, element 130); multiple microneedles being erect with respect to the substrate (Fig. 1A, element 120); reactive portions at tips of the respective microneedles (Paragraph [0028], lines 29-33); and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-18 and 20 are rejected as being unpatentable over Pushpala (US 20170095652 A1 - cited by Applicant) in view of Shah (US 20120097554 A1).
The claims are directed towards a microneedle electrode sensor for nonenzymatic monitoring of blood sugar, the sensor comprising: 
a conductive metal substrate; 

reactive portions at tips of the respective microneedles; and 
supports that connect the respective reactive portions to the substrate, 
wherein the reactive portions are coated with a glucose oxidation catalyst, and 
the supports and the substrate are coated with a passivation agent.
Regarding claim 12, Pushpala teaches a microneedle electrode sensor for nonenzymatic monitoring of blood sugar (Paragraph [0020], lines 1-5 and lines 37-40), the sensor comprising: a conductive metal substrate (Paragraph [0027], lines 22-25 and Fig. 2E, element 130); multiple microneedles being erect with respect to the substrate (Fig. 1A, element 120); reactive portions at tips of the respective microneedles (Paragraph [0028], lines 29-33); and supports that connect the respective reactive portions to the substrate (Paragraph [0020], lines 13-16 and Fig. 2E, element 180), and the supports and the substrate are coated with a passivation agent (Paragraphs [0036], lines 11-17 and [0037] and Fig. 2E, element 185 – Paragraph [0037] mentions that the layers can be rearranged in anyway, as well as added or taken off).
Pushpala suggests, but fails to explicitly teach the reactive portions are coated with a nonenzymatic glucose oxidation catalyst. 
Pushpala suggests this in paragraph [0030] as it states that the sensing layer can be a conductive material.
Shah teaches a glucose sensor wherein electrodes are coated with platinum black as a glucose oxidation catalyst (Paragraph [0039] of Shah). 
Shah is analogous art as it teaches a glucose sensor having a conductive substrate and platinum black as a glucose oxidation catalyst.

Regarding claim 13, Pushpala in view of Shah teach wherein a surface of the substrate and the surfaces of the microneedles are plated with a conductive metal (Paragraph [0027], lines 22-25 of Pushpala).
Regarding claim 14, Pushpala in view of Shah teach wherein the conductive metal is gold (Au), platinum (Pt), or silver (Ag) (Paragraph [0027], lines 22-25 of Pushpala).
Regarding claim 15, Pushpala in view of Shah teach wherein the passivation agent is parylene (Paragraphs [0036], lines 11-17 and [0037] and Fig. 2E, element 185 of Pushpala).
Regarding claim 16, Pushpala in view of Shah fail to teach wherein the passivation agent is formed to be 1 µm or thicker. It is noted that the Applicant has failed to provide details of criticality or unexpected results in the Specification with regard to the specifically claimed thickness of the passivation agent. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Therefore, it would have been obvious, through routine optimization, to determine the optimum thickness of the passivation agent. 

Regarding claim 18, Pushpala in view of Shah teach wherein the reactive portion may further include a Nafion coating layer formed on a coating layer made of the glucose oxidation catalyst (Paragraphs [0036-0037] and element 166 of Pushpala – Paragraph [0037] states that element 166 can be added to any of the embodiments, such as, the embodiment of Figure 2E). 
Regarding claim 20, Pushpala in view of Shah teach a nonenzymatic blood sugar sensing method of measuring an electrical signal representing a glucose level using the two-electrode or three-electrode microneedle electrode sensor (Paragraph [0020] and Fig. 2A of Pushpala).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zander (US 20060264716 A1 - cited by Applicant) teaches a microneedle electrode sensor for measuring blood glucose, in which the multiple microneedles are on a substrate, a glucose oxidation catalyst and a Nafion layer. Liu (US 20090294307 A1) teaches a glucose monitoring device that includes a conductive substrate, an active portion, and a support connecting the substrate to the active portion. Mukerjee (US 7753888 B2) teaches a microneedle electrode sensor for measuring blood glucose, in which multiple microneedle are erect on a substrate and the substrate is a conductive metal. Chinnadayyala (Nonenzymatic determination of glucose at near neutral pH values based on the use of nafion and platinum black coated microneedle electrode array) teaches claims 12-20. Seo (Fabrication and characterization of platinum black and mesoporous platinum electrodes for in-vivo and continuously monitoring electrochemical sensor applications) teaches a nonenzymatic electrochemical sensor for measuring glucose using platinum black and also teaches a conductive substrate.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.F.B./            Examiner, Art Unit 3791                                                                                                                                                                                            


/ETSUB D BERHANU/            Primary Examiner, Art Unit 3791